DETAILED ACTION

1. It is hereby acknowledged that 17/816,659 the following papers have been received and placed of record in the file: Remark date 10/07/22  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

Claim Objections

3. Claims 1-20 objected to because of the following informalities:  claims 1 and 6, 11, 16 state “…transmitting uplink data to the second IAB node via the first channel, based on the first message and the second message”. It is unclear where support for this limitation is found in the specification.    Appropriate correction is required.


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent (US 11,405,816).   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to a donor node and a relaying node used for communicating with a terminal.  While instant application (17/816659) uses a radio link control and a logic channel the main difference is U.S. Patent (US 11,405,816) explains a plurality of radio bearers for a terminal accessing the relay node. This is an obvious modification which can be for configuration of connections between different nodes.  

Instant Application (17/816659)                		   U.S. Patent (US 11,405,816) 
1. (Currently Amended) A method performed by a relay first integrated access and backhaul (IAB) node that is a relay node in a wireless communication system, the method comprising:
receiving, from an IAB donor node, a first message including configuration information of a first channel for communicating with a second IAB node, wherein the configuration information includes first information on an identity of the first channel, and second information configuring a radio link control (RLC) entity and a logical channel corresponding to the first channel;
receiving, from the IAB donor node, a second message including mapping information for the first channel, wherein the mapping information includes third information on the identity of the first channel, and fourth information on an identity of the second IAB node; and transmitting uplink data to the second IAB node via the first channel, based on the first message and the second message.
1. (Original) A method for operating a donor node in a wireless communication system, the method comprising: transmitting, to a relay node, a first message comprising first information associated with the donor node regarding a plurality of radio bearers for a terminal accessing the relay node; receiving, from the relay node, a second message comprising second information associated with the relay node regarding the plurality of radio bearers for the terminal; and transmitting, to the relay node, data for the terminal, wherein the data is transmitted to the terminal through the plurality of radio bearers based on the first information and the second information.


The remaining current application’s claims are similar to patent application’s claims.  



Examiner’s Note:
When terminal disclaimer is filed claims will be considered for allowance.  

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure:
Majmundar et al(US 2020/0145286A1) explains   a scheduler at the MAC layer and the scheduler allocates resources to a bearer, then the scheduler can request the MAC data to fill up the resources. Then the MAC layer can build a transport block to be supplied to the physical layer. When the transport block is built, it can use raw data from various logical channels. Each MAC layer can draw from multiple logical channels and the MAC layers can multiplex data from multiple logical channels into the same transport block. With LCID, to maintain a 1:1 mapping between a logical channel and a backhaul bearer, the LCID range can be expanded. For example, if an IAB node serves three UEs and each UE has a single bearer and traffic from all three bearers can be multiplexed into a single stack hall channel, then a mobile termination (MT) of the IAB node can utilize only one logical channel. However, for a 1:1 mapping between a logical channel and a backhaul RLC channel, for every UE that is being served by the IAB node, then the backhaul link between the MT and the parent IAB node can have a separate logical channel. In a multilayered IAB network where the donor is serving two or three tiers of IAB nodes collectively, supporting many UEs, and the data is being funneled through the donor node, current specifications cannot support all of the logical channels. However, the specifications can be expanded to extend the LCID range. Additionally, the proposed solution possibly makes the standardization process less contentious by allowing proponents of both options to utilize specific network features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478